

115 HR 3153 IH: Electronic Signature Standards Act of 2017
U.S. House of Representatives
2017-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3153IN THE HOUSE OF REPRESENTATIVESJune 29, 2017Mr. Rice of South Carolina (for himself and Mr. Kind) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide uniform standards for the use of electronic signatures for third-party disclosure authorizations. 
1.Short titleThis Act may be cited as the Electronic Signature Standards Act of 2017. 2.Uniform standards for the use of electronic signatures for third-party disclosure authorizationsParagraph (3) of section 6061(b) of the Internal Revenue Code of 1986 is amended to read as follows:

(3)Published guidance
(A)In generalThe Secretary shall publish guidance as appropriate to define and implement any waiver of the signature requirements or any method adopted under paragraph (1). (B)Electronic signatures for third-party disclosure authorizationsNot later than 6 months after the date of the enactment of this subparagraph, the Secretary shall publish guidance to establish uniform standards and procedures for the acceptance of practitioner signatures of digital or other electronic form for purposes of—
(i)any request for disclosure of a taxpayer's return or return information under section 6103(c), and (ii)any power of attorney executed by the taxpayer.
(C)PractitionerFor purposes of subparagraph (B), the term practitioner means any individual in good standing who is regulated under section 330 of title 31, United States Code.. 